Citation Nr: 0826075	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-24 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to March 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2006 substantive appeal, the veteran requested 
a Board hearing at the RO, and in November 2006 he withdrew 
his request.  Accordingly, the Board may proceed to review 
the issues on appeal.  

The issues of service connection for left ear hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The evidence fails show a current right ear hearing 
disability related to service. 


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006.  Additional notice was sent in 
a July 2006 letter, and the claim was readjudicated in a July 
2006 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Right Ear Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers hearing loss due to 
noise exposure in service, including aircraft engines and 
weapons fire, particularly after he was joined the Atlantic 
Fleet Rifle and Pistol Team.  In support of his contention, 
he has submitted a copy of travel orders dated in June 1971, 
authorizing him to attend a competition of this team.  He 
also reports that he has experienced bilateral tinnitus since 
service.  

The veteran underwent an audiological evaluation at his 
entrance physical examination in May 1964.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
X
-5 (0)
LEFT
0 (15)
0 (10)
-5 (5)
X
5 (10)

Speech recognition ability was not noted for either ear.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 
The veteran's service medical records show that he complained 
of ear congestion several times during his active service.  
He was found to have dried wax and debris in both ear canals.  
He also complained of itching in his ears.  He was diagnosed 
with heavy wax build up in both ears and treated with 
irrigation.  

The veteran underwent a separation physical examination in 
February 1973.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
15
15
10
30

Speech recognition ability was not noted.

Current medical evidence includes VA outpatient treatment 
records dated between February 2005 and December 2007, which 
show that the veteran complained of wax build up in his ears 
and persistent drainage.  He also reported having a high-
pitched whistling sound in both ears.  In November 2005, he 
was treated for a puncture in his left eardrum.  On a 
December 2005 audiogram, his puretone thresholds were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
15
25
35
45

The veteran underwent a VA audiological examination in April 
2006.  The examiner stated that she had reviewed the claims 
file and found that the veteran's hearing was normal at his 
entry to service and at separation.  She noted that the 
reported constant bilateral tinnitus since 1966.  He also 
reported a history of noise exposure during active duty that 
included aircraft engines and gunfire.  The veteran stated 
that his civilian job as a truck driver involved loud noise, 
and he also had hobbies that involved chainsaws and guns.  He 
reported problems in the past with clear drainage from the 
ears and itching ears.  The examiner noted that the veteran's 
eardrum had healed since being punctured the previous year.  

On the audiological evaluation, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
20
15
25
35
45

Puretone threshold averages were calculated at 16 decibels in 
the right ear and 30 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.

Upon examination, the veteran was found to have clear ear 
canals and visible tympanic membranes, with normal middle-ear 
air pressure and compliance for both ears.  The examiner 
diagnosed mild high frequency sensorineural hearing loss in 
the right ear and mild sloping to severe sensorineural 
hearing loss in the left ear.  The examiner concluded that 
the veteran's current hearing loss and tinnitus were not 
related to service.  

The veteran underwent a second VA examination in February 
2007.  He described his history of hearing loss, tinnitus, 
and noise exposure exactly as he had in April 2006.  The 
examiner stated that he had reviewed the claims file.  Upon 
examination, he found clear ear canals and visible tympanic 
membranes.  Pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
20
20
30
40
45

Puretone threshold averages were calculated at 20 decibels on 
the right and 30 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 100 in the left ear.  The examiner diagnosed 
mild high frequency sensorineural hearing loss in the right 
ear, and mild sloping to severe sensorineural hearing loss in 
the left ear.  The examiner observed tat the records showed 
no complaint or evidence of ear or hearing problems.  He 
concluded that pure tone hearing was normal on enlistment and 
at discharge, indicating that loss and tinnitus occurred 
after discharge and is likely not related to service noise 
exposure.  

After careful consideration, the Board has determined the 
evidence does not show a hearing loss disability in the 
veteran's right ear.  The Board acknowledges that the 
veteran's pure tone thresholds have shifted since he entered 
service; however, his current right ear hearing does not meet 
the requirements of 38 C.F.R. § 3.385 and is therefore not 
regarded as a disability for the purpose of VA compensation.  
Without evidence of a current disability, there is no basis 
for service connection.  38 U.S.C.A. § 1110.

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

The veteran's February 1973 separation physical examination 
shows that his left ear hearing had diminished since his 
entrance examination in 1964.  Although these threshold 
shifts were not so severe as to constitute a disability for 
VA purposes, his puretone threshold for 4000 Hertz was 30 
decibels in the left ear.  The Board notes that the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Service 
medical records also indicate that the veteran experienced 
ear congestion several times in service, two of which were in 
the left ear only, and he was treated with irrigation of the 
ear canals.  

The VA audiological evaluations in April 2006 and February 
2007 establish that the veteran currently has sensorineural 
hearing loss in his left ear.  Both examiners concluded that 
the hearing disability is not related to the veteran's 
service because it manifested after service.  

However, the United States Court of Appeals for Veterans 
Claims has held that 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley, 5 Vet. 
App. at 159.  Service connection can be established for 
hearing loss that first met the regulation's requirements 
after service if all of the evidence indicates that a current 
disability is the result of an injury or disease incurred in 
service.  Id.  

Since the veteran's service medical records appear to show 
left ear hearing loss at the time of separation that was not 
acknowledged by the VA examiners, the Board finds that the 
examination reports are inadequate.  Neither of the medical 
opinions of record addresses the possibility that the 
veteran's current left ear hearing loss disability, which was 
not manifested to a compensable degree until after service, 
may yet be related to some in-service event as contemplated 
in Hensley.  Furthermore, neither opinion acknowledges the 
three incidents of ear problems and treatment noted in the 
veteran's service medical records or discusses whether these 
may be evidence of a chronic ear condition which began in 
service.  Consequently, further development of medical 
evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be returned 
to the VA examiner who conducted the February 2007 
audiological evaluation with instructions to 
explain the rationale for his conclusion that 
tinnitus and left ear hearing loss are not service 
related.  

Otherwise, the RO should arrange for the veteran to 
receive an appropriate examination to determine the 
likely etiology of his tinnitus and left ear 
hearing loss.  The veteran's claims file must be 
reviewed by the examiner in conjunction with the 
examination.  

Based on examination of the veteran, if applicable, 
and the review of his claims file, the examiner 
should offer an opinion (with explanation) 
responding to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's claimed tinnitus and 
left ear hearing loss had their onset 
during or were caused by disease or 
injury during service?  A complete 
rationale should be provided for any 
opinion expressed, taking into 
consideration the documented evidence of 
in-service ear treatment and left ear 
pure tone threshold shifts, as well as 
the finding of Hensley, supra, that it is 
possible for post-service hearing loss to 
be caused by an in-service event.

2.  Readjudicate the issue on appeal.  If any claim 
remains denied, the RO should issue a supplemental 
statement of the case and afford the veteran an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.J. BAKKE-SHAW
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


